DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended. Claims 5 and 13 have been cancelled. Claim 16 has been added.

Response to Arguments
Applicant’s arguments, see 103 rejections, filed 11/12/2020, with respect to rejections of claims 1-4, 6-12, and 14-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-4, 6-12, and 14-15 under 35 U.S.C. 103 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-4, 6-12, and 14-16 filed 11/12/2020, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for determining a real position of a trailer tow ball of a tow hitch of a motor vehicle. The invention uniquely generates determining a relative position and a comparative position of the trailer tow ball depending on a first real space coordinate, a second real space coordinate and a preset third real space coordinate. Further 
Claim 16 uses a heuristic trial and error algorithm is used for determining the real position. Heuristic trial and error algorithm is a function that ranks alternatives in search algorithms at each branching step based on available information to decide which branch to follow. Relevant and analogous prior art does not disclose such algorithm.

Closest prior art of Zeng; Shuqing et al. (US 20160378118 A1); Miller; James Stephen et al. (US 20180081370 A1); Ramsey; J. Edward et al. (US 20100324770 A1) ; and Lu; Yuesheng et al. (US 20140200759 A1) either singulary or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486